ORDER TO SHOW CAUSE
The Disciplinary Review Board having filed with the Court its decision in DRB 17-026, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14, BRYNEE K. BAYLOR formerly of WASHINGTON, DC, who was admitted to the bar of this State in 2000, be disbarred, and good cause appearing;
It is ORDERED that BRYNEE K. BAYLOR show cause before this Court on October 11, 2017, at 2:00 p.m. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why she should not be disbarred or otherwise disciplined; and it is further
*51ORDERED that the Director of the Office of Attorney Ethics, or the Director’s designee, present this matter to the Court; and it is further
ORDERED that respondent shall file an original and eight copies of her brief 'with the Clerk of the Court and serve two copies of the brief on the Office of Attorney Ethics on or before August 16, 2017, and the Office of Attorney Ethics shall serve and file a responding brief on or before September 14, 2017.